FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             MAY 12, 2022
                                                                      STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 99

April Updike,                        Plaintiff, Appellee, and Cross-Appellant
  v.
Bryon Updike,                      Defendant, Appellant, and Cross-Appellee
  and
State of North Dakota,                        Statutory Real Party in Interest



                               No. 20210265

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED AS MODIFIED.

Opinion of the Court by McEvers, Justice.

Heather M. Krumm, Mandan, ND, for plaintiff, appellee, and cross-appellant;
submitted on brief.

Elise A. Fischer (argued) and Theresa L. Kellington (on brief), Bismarck, ND,
for defendant, appellant, and cross-appellee.
                             Updike v. Updike
                               No. 20210265

McEvers, Justice.

[¶1] Bryon Updike appeals from a divorce judgment. He argues the district
court erred when it calculated child support and when it distributed the
parties’ assets and debts. April Updike cross appeals arguing the court erred
when it failed to include a commencement date for the child support obligation.
We hold the court did not err when it imputed income to Bryon Updike for
purposes of child support and the court’s property and debt distribution is not
clearly erroneous. We modify the judgment to include a child support
commencement date that the parties have agreed to on appeal, and we affirm
the judgment as modified.

                                       I

[¶2] The parties were married in 2005. April Updike sued for divorce after
they separated in 2019. April Updike was 39 years old at the time of trial. She
did not work outside the home during the parties’ marriage. After the
separation, she began employment in the retail industry. She works part-time
earning approximately $16 an hour. Bryon Updike was 42 years old at the
time of trial, and he was living in Gillette, Wyoming. He previously worked as
a consultant in the oil and gas industry. He testified he was laid off and works
at a parts store earning $16 an hour. The parties have one minor child. They
agreed April Updike would have primary residential responsibility of the child.

[¶3] The district court held a trial on the issues of child support and property
and debt division. The court found Bryon Updike is underemployed and
imputed income of $246,864 resulting in a $2,308 monthly child support
obligation. The court entered an order dividing the parties’ property and debts
and awarding child support to April Updike. Neither the order nor the
judgment set a commencement date for the child support obligation. On
appeal, the parties have agreed the child support obligation should commence
as of April 2020.




                                       1
                                       II

[¶4] Bryon Updike argues the district court erred when it imputed income to
him for purposes of child support.

[¶5] We apply a mixed standard of review for child support determinations:

     Child support determinations involve questions of law which are
     subject to the de novo standard of review, findings of fact which are
     subject to the clearly erroneous standard of review, and may, in
     some limited areas, be matters of discretion subject to the abuse of
     discretion standard of review. A finding of fact is clearly erroneous
     if it is induced by an erroneous view of the law, if no evidence exists
     to support it, or if, on the entire record, we are left with a definite
     and firm conviction that a mistake has been made.

Schrodt v. Schrodt, 2022 ND 64, ¶ 19, 971 N.W.2d 861 (internal quotation
marks and citations omitted) (quoting Eubanks v. Fisketjon, 2021 ND 124, ¶ 6,
962 N.W.2d 427).

[¶6] Section 75-02-04.1-07(3), N.D. Admin. Code, applies when an obligor is
unemployed or underemployed. It states:

     gross income based on earning capacity equal to the greatest of
     subdivisions a through c, less actual gross earnings, must be
     imputed to an obligor who is unemployed or underemployed.

           a. A monthly amount equal to one hundred sixty-seven times
     the hourly federal minimum wage.

          b. An amount equal to six-tenths of this state’s statewide
     average earnings for persons with similar work history and
     occupational qualifications.

           c. An amount equal to ninety percent of the obligor’s greatest
     average gross monthly earnings, in any twelve consecutive months
     included in the current calendar year and the two previous
     calendar years before commencement of the proceeding before the
     court, for which reliable evidence is provided.



                                       2
“The subdivision resulting in the greatest imputed income must be used.”
Schrodt, 2022 ND 64, ¶ 25 (quoting McClure v. McClure, 2003 ND 130, ¶ 8,
667 N.W.2d 575).

[¶7] The Administrative Code provides an exception requiring imputation
based on § 75-02-04.1-07(3)(a), the federal minimum wage, when:

      [A]n unemployed or underemployed obligor shows that
      employment opportunities, which would provide earnings at least
      equal to the lesser of the amounts determined under subdivision b
      or c of subsection 3, are unavailable within one hundred miles
      [160.93 kilometers] of the obligor’s actual place of residence . . . .

N.D. Admin. Code § 75-02-04.1-07(5). The exception applies in two situations.
It applies when the obligor shows jobs that would allow him or her to earn an
amount equal to six-tenths of the statewide average for people with similar
work history and occupational qualifications are unavailable. See N.D. Admin.
Code § 75-02-04.1-07(3)(b). It also applies when the obligor shows the
unavailability of jobs that would allow him or her to earn 90% of his or her
greatest consecutive twelve month period within the last two years. See N.D.
Admin. Code § 75-02-04.1-07(3)(c). The burden is on the obligor to establish
this exception applies. Verhey v. McKenzie, 2009 ND 35, ¶ 11, 763 N.W.2d 113.

[¶8] Bryon Updike submitted a proposed calculation based on his current
annual income of $31,200. April Updike submitted two proposed calculations.
The first imputed 90% of Bryon Updike’s annual income based on his highest
12 month consecutive earnings within the past three years, totaling $246,864.
The second imputed 100% of the same income, totaling $274,292. The first
calculation was based on the general rules for imputing income under N.D.
Admin. Code § 75-02-04.1-07(3). The second calculation required a finding that
Bryon Updike failed to provide reliable income information under § 75-02-04.1-
07(6). The court adopted April Updike’s first calculation and imputed $246,864
in income resulting in a $2,308 monthly obligation.

[¶9] Bryon Updike asserts the district court erred when it did not apply the
N.D. Admin. Code § 75-02-04.1-07(5) exception for situations where similar
employment is unavailable. He argues imputing income to him based on his

                                        3
previous earnings was improper because locating oilfield work is impossible.
He claims that given the “significant downturn” in the oil and gas industry
there are “no longer jobs with the oil fields that existed before.”

[¶10] Bryon Updike claims Rathbun v. Rathbun supports his position. 2017
ND 24, 889 N.W.2d 855. In that case, an ex-husband lost his job as an oil field
consultant and was unable to find other employment. Id. at ¶ 3. He moved for
recalculation of child support. Id. The district court denied his request. Id. at
¶ 4. On appeal, this Court noted Rathbun testified that he had applied,
unsuccessfully, to 61 positions paying between $12 and $15 an hour. Id. at ¶
9. Noting the district court did not take this evidence into account, we held the
exception now set out at N.D. Admin. Code § 75-02-04.1-07(5) applied. Id. at
¶¶ 8-9.

[¶11] Unlike Rathbun, there is no evidence detailing the number of jobs Bryon
Updike has formally applied to or the pay ranges for those jobs. The fact that
he has accepted a job paying $16 an hour outside the oil and gas industry does
not establish that higher paying jobs for someone with his work history and
qualifications are unavailable. The N.D. Admin. Code § 75-02-04.1-07(5)
exception requires more than a showing that an obligor cannot obtain
employment in the same industry he or she previously worked. See Verhey,
2009 ND 35, ¶ 13 (merely showing loss of medical license was not sufficient to
establish the exception applied). Because Bryon Updike did not submit
evidence regarding the average income he could earn in and around his
community based on his work history and occupational qualifications, we hold
the district court did not err when it calculated child support based on imputed
income under N.D. Admin. Code § 75-02-04.1-07(3)(c).

                                      III

[¶12] Bryon Updike asserts the district court erred when it divided the parties’
property and debts.

[¶13] Under N.D.C.C. § 14-05-24(1) the district court must make an equitable
distribution of the parties’ property and debts. The court must determine the
total value of the marital estate and then consider the Ruff-Fischer guidelines


                                       4
to arrive at an equitable distribution. Willprecht v. Willprecht, 2020 ND 77, ¶
19, 941 N.W.2d 556. The Ruff-Fisher guidelines include the following factors:

      [T]he respective ages of the parties, their earning ability, the
      duration of the marriage and conduct of the parties during the
      marriage, their station in life, the circumstances and necessities of
      each, their health and physical condition, their financial
      circumstances as shown by the property owned at the time, its
      value at the time, its income-producing capacity, if any, whether
      accumulated before or after the marriage, and such other matters
      as may be material.

Iakel-Garcia v. Anderson, 2021 ND 210, ¶ 12, 966 N.W.2d 892 (quoting Lee v.
Lee, 2019 ND 142, ¶ 12, 927 N.W.2d 104). A district court’s debt and asset
distribution is reviewed as a finding of fact under the clearly erroneous
standard. Iakel-Garcia, at ¶ 11.

      A finding of fact is clearly erroneous if it is induced by an erroneous
      view of the law, if there is no evidence to support it, or if, although
      there is some evidence to support it, on the entire evidence the
      reviewing court is left with a definite and firm conviction a mistake
      has been made. A [district] court’s findings of fact are
      presumptively correct, and we view the evidence in the light most
      favorable to the findings.

Id. (quoting Lorenz v. Lorenz, 2007 ND 49, ¶ 5, 729 N.W.2d 692).

[¶14] Bryon Updike asserts the district court erred when it awarded April
Updike the full proceeds from the sale of the marital home, which amounted to
roughly $31,000. He claims the proceeds should have been split equally
between the parties, the court did not adequately analyze the Ruff-Fischer
factors, it did not articulate its rationale, and its decision is not supported by
the evidence. We disagree.

[¶15] The district court found April Updike was a stay-at-home mother during
the marriage and at the time of trial was working at an entry-level position.
The court further found that April Updike’s earning ability was unlikely to
change without further education or training, while Bryon Updike had a
greater earning ability than he was making at the time of trial. The court

                                        5
found both parties had to take out loans to make ends meet. The court
explained it awarded April Updike the home sale proceeds based on her limited
earning capacity and taking into consideration there would be no award of
spousal support based on Bryon Updike’s inability to pay. Based on our review
of the record, we conclude the district court adequately analyzed the Ruff-
Fischer factors, explained why the division of property is equitable, and its
decision is supported by the evidence and not clearly erroneous.

                                    IV

[¶16] We have considered the parties’ remaining arguments and conclude they
are either without merit or unnecessary to our decision.

                                     V

[¶17] We modify the judgment to include the parties’ agreed-upon child
support commencement date of April 1, 2020. The judgment is affirmed as
modified.

[¶18] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                     6